PER CURIAM.
Now this day come the parties by their counsel and this cause now comes on to be heard on the transcript of the record from tho District Court of the Uidted States for the Northern District of Illinois, Eastern Division, and was argued by counsel.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the said District Court in this cause appealed from ho, and the same is hereby, reversed, and that this cause be, and the same is hereby, remanded to the said District Court, with direction to grant the writ of habeas corpus, and to admit the appellant, Louis Piquett, to bail upon the filing and approval of a bond in the sum of $10,-000 in each of the cases pending against him in the said District Court.
It is further ordered that the mandate of this court issue forthwith.